NOS. 12-17-00354-CR
                                     12-17-00355-CR
                                     12-17-00356-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RODERICK CREAG, SR.,                            §      APPEAL FROM THE 349TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      HOUSTON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       In 2013, Roderick Creag, Sr. was convicted of murder, unlawful possession of a firearm
by a felon, and aggravated assault with a deadly weapon, for which he was sentenced to
imprisonment for life, twenty years, and life respectively. This Court affirmed Appellant’s
convictions. See Creag v. State, Nos. 12-13-00278-CR, 12-13-00279-CR, 12-13-00280-CR,
2014 WL 2921893 (Tex. App.—Tyler, June 30, 2014, pet. ref’d) (mem. op., not designated for
publication). On November 15, 2017, Appellant filed a notice of appeal to challenge the denial of
his motion to correct a bill of costs in trial court cause numbers 12-CR-145, 12-CR-146, and 12-
CR-147.
       On November 15, this Court notified Appellant that the notice of appeal failed to show
the jurisdiction of the Court, i.e., the order being appealed is not an appealable order. We
informed Appellant that the appeals would be dismissed unless the information was amended on
or before November 27 to show the jurisdiction of the Court. The deadline has passed and
Appellant failed to respond to this Court’s November 15 letter.
       Appellant previously attempted to appeal from the denial of his motion to correct the bill
of costs. This Court dismissed the appeals for want of jurisdiction. See Creag v. State, No. 12–
17–00270–CR, No. 12–17–00271–CR, No. 12–17–00272–CR 2017 WL 4322122 (Tex. App.—
Tyler Sept. 29, 2017, pet. ref’d) (mem. op., not designated for publication). We explained that
an appellate court has jurisdiction over a criminal appeal only from a final judgment of
conviction or where expressly granted by law. See id. at *1 (citing McIntosh v. State, 110
S.W.3d 51, 52 (Tex. App.—Waco 2002, no pet.)). Because we found no rule or statutory or
constitutional provision that would authorize Appellant’s appeal from the trial court’s post-
judgment order denying his motion to correct the bill of costs, we determined that we lacked
authority to consider Appellant’s appeals. See id. (citing Abbott v. State, 271 S.W.3d 694, 697
(Tex. Crim. App. 2008)); see also Reece v. State, No. 06-16-00050-CR, 2016 WL 9175799, at
*1 (Tex. App.—Texarkana May 27, 2016, no pet.) (mem. op., not designated for publication)
(dismissing appeal for want of jurisdiction because order denying motion for removal of a court
cost was not an appealable order and Reece failed to timely assert his complaint concerning the
assessment of costs in the 2010 judgment of conviction). Only the Texas Court of Criminal
Appeals has authority over post-conviction criminal complaints. See Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also In re Briscoe, 230 S.W.3d 196,
196-97 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d
715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). For these reasons we dismiss
the appeals for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered November 30, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2017


                                         NO. 12-17-00354-CR


                                     RODERICK CREAG, SR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 349th District Court
                        of Houston County, Texas (Tr.Ct.No. 12-CR-145)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2017


                                         NO. 12-17-00355-CR


                                     RODERICK CREAG, SR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 349th District Court
                        of Houston County, Texas (Tr.Ct.No. 12-CR-146)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.

                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2017


                                         NO. 12-17-00356-CR


                                     RODERICK CREAG, SR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 349th District Court
                        of Houston County, Texas (Tr.Ct.No. 12-CR-147)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.